Citation Nr: 1547633	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a right foot injury, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for lumbar disc narrowing at L4-5 with pain, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a right hip disability.
9.  Entitlement to service connection for a disability manifested by a cracked facial bone under the right eye.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in August 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In October 2014, the matter on appeal was remanded by the Board for additional development. The Veteran's claims file has been returned to the Board for further appellate review.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains the transcript from the November 2013 Travel Board hearing. Other documents ont he Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were most recently remanded by the Board in October 2014 for further development.  After completing the requested development, the AOJ readjudicated the claims and issued a supplemental statement of the case (SSOC) to the Veteran and his representative in July 2015.  However, the copy of the SSOC that was sent to the Veteran's representative was returned as undeliverable with a notation that additional postage was needed.  Due process calls for both the Veteran and his representative to be mailed an SSOC to their latest addresses of record; therefore, the matter must be remanded.  See 38 C.F.R. § 19.29 (2015) (a statement of the case will be forwarded to the appellant at the latest address of record and a separate copy provided to his representative). 

Moreover, while on remand, the Board also finds that several of the Veteran's claims require further development.  With respect to the Veteran's claim for entitlement to service connection for a right elbow disability, the Veteran's service treatment records revealed that in March 1985, the Veteran complained of right elbow pain of an unknown etiology.  X-ray imaging showed no significant abnormalities.  In a letter from the Veteran's chiropractor dated in July 2010, B.C. wrote that he has treated the Veteran for elbow and wrist problems.  He noted that the cervical brachial nerve roots he has been treating includes the shoulder, elbow, and wrist complaints.  The Board remanded the claim in October 2014 to obtain an opinion regarding the etiology of any diagnosed right elbow disability, to include whether any diagnosed right elbow disability was due to the Veteran's now service-connected cervical spine disability. 

On examination in June 2015, the examiner diagnosed bilateral cubital tunnel syndrome.  The examiner noted the Veteran's complaints of a couple years of intermittent pain in the elbow radiating into his hands with numbness. The examiner noted that there was no specific injury or treatment for the right elbow.  The examiner found that the Veteran's cubital tunnel syndrome was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In reaching this conclusion, the examiner noted that the Veteran had no documented injury to his elbow or treatment for cubital tunnel while enlisted.  The examiner explained that this diagnosis was common in the general population and there was nothing to suggest service connection. The Board finds this opinion to be inadequate.  Namely, in finding that there was no documented injury to the elbow or treatment for cubital tunnel while enlisted, the examiner failed to address the March 1985 service treatment record in which the Veteran complained of right elbow pain of an unknown etiology.  Moreover, the examiner did not provide an opinion regarding whether the Veteran's diagnosed cubital tunnel syndrome was caused or aggravated by his cervical spine disability, as requested in the prior remand.  Therefore, under the duty to assist, the AOJ should obtain an addendum opinion which addresses the etiology of the diagnosed right elbow disability (cubital tunnel syndrome), to include on a secondary basis.

With respect to the Veteran's claim for entitlement to service connection for a left knee disability, the Veteran's service treatment records revealed complaints of left knee pain in service.  In particular, in an October 1974 treatment record, the Veteran complained of pain and swelling in his left knee for the past four days.  X-ray imaging was normal. In a May 1977 treatment record, the Veteran complained of a sore left knee.  He was treated with an ace wrap and crutches.  Further, in a December 1979 report of medical history, the Veteran complained of swollen/painful joints, cramps in legs, and "trick" or locked knee. In a November 2009 letter, a nurse practitioner noted that the Veteran frequently complained of leg and knee pain from an old injury.  In an April 2010 VA examination, the examiner diagnosed mild left knee arthritis.  The examiner found that although the Veteran complained of left leg pain in service, there was no evidence of chronic treatment for the left leg in his service treatment records.  The examiner indicated that he did not see a significant injury of his left knee at that time.  The examiner wrote, "I suppose it is possible that his pain could be related to his right foot injury; however, it is more likely related to the normal aging process."  The Board remanded the claim in October 2014 to obtain an addendum opinion regarding the etiology of any diagnosed left knee disability to include whether any diagnosed left knee disability was due to the Veteran's service-connected right foot disability. 

On examination in June 2015, the examiner diagnosed left knee joint osteoarthritis.  The examiner found that there was no specific injury while enlisted that would lead one to believe this disability was related to service.  The examiner explained that degenerative arthritis was a very common diagnosis in the general population.  The Board finds this opinion to be inadequate.  Namely, the examiner failed to address the Veteran's complaints of left knee pain in service, as instructed in the Board's remand.  Moreover, the examiner did not provide an opinion regarding whether the Veteran's diagnosed left knee joint osteoarthritis was caused or aggravated by his right foot disability, as requested in the prior remand.  Therefore, under the duty to assist, the AOJ should obtain an addendum opinion which addresses the etiology of the diagnosed left knee disability (degenerative arthritis), to include on a secondary basis.

With respect to the Veteran's claim for entitlement to service connection for a disability manifested by a cracked facial bone under the right eye, the Veteran has contended that he has a cracked facial bone under his right eye as a result of being a gunner in service.  The Veteran reported that the crack showed up in a dentist's x-ray; however, these x-rays are not available.  See August 2013 Travel Board hearing transcript.  The Veteran was afforded a traumatic brain injury examination in May 2010. Pursuant to the Board's October 2014 remand, the Veteran was afforded a VA eye examination in June 2015. However, the Board finds that neither of these examinations were appropriate for the Veteran's claimed injury of a cracked facial bone under the right eye. In particular, neither of these examinations included x-ray imaging of the Veteran's facial bone under the right eye to determine whether there was a "cracked bone" present. Moreover, it does not appear as if the examiners fully considered the Veteran's complaints regarding a cracked facial bone under the right eye.  Under the duty to assist, an appropriate VA examination with a nexus opinion is necessary to determine whether the Veteran has a current disability manifested by a cracked facial bone under the right eye, and whether it is related to the Veteran's active duty service. 

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward a copy of the July 2015 SSOC to the Veteran and his representative at their current mailing addresses. 

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.   Then, return the claims file to the examiner(s) who 
	conducted the June 2015 examination(s) for the 
	Veteran's claimed right elbow and left knee 
	disabilities to obtain addendum opinions. If the June 
	2015 VA examiner(s) are not available, the claims 
	folder should be reviewed by another examiner. The 
	claims folder, including a copy of this remand, should 
	be reviewed by the examiner. If, and only if, 
	determined necessary by the VA examiner, the 
   Veteran should be scheduled for another VA 
   examination.
   
   Right Elbow Cubital Tunnel Syndrome

   The examiner is asked to:
   
		(a) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that the diagnosed right elbow 
		cubital tunnel syndrome is etiologically related 
		to the Veteran's active service.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (at least a 50 percent 
		probability) that the diagnosed right elbow 
		cubital tunnel syndrome was caused or 
		aggravated by his cervical spine disability.

In rendering the requested opinions, the examiner should note and discuss the Veteran's service treatment records showing complaints of, and treatment for, right elbow pain.  The examiner should also discuss the July 2010 letter from the Veteran's chiropractor.

   Left Knee Joint Osteoarthritis

(a) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that the diagnosed left knee joint
osteoarthritis is etiologically related to the Veteran's active service.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (at least a 50 percent 
		probability) that the left knee joint osteoarthritis 
		was caused or aggravated by his right foot 
		disability.

In rendering the requested opinions, the examiner should note and discuss the Veteran's service treatment records showing complaints of, and treatment for, left knee, left ankle, and right knee injuries.  

The examiner(s) should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted, to include x-ray imaging.

If the examiner(s) cannot provide an opinion, the examiner(s) must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4.   Then, the Veteran should be afforded an appropriate
   VA examination to determine the nature and etiology 
   of any disability manifested by a cracked facial bone 
   under the right eye. The claims folder, and a copy of 
   this remand, must be made available to the examiner, 
   and the examiner must review the entire claims file in 
conjunction with the examination. All tests and studies deemed necessary should be conducted, to include x-ray imaging.
   
The examiner is asked to:

		(a) Determine whether the Veteran has a 
		current diagnosed disability manifested by a 
		cracked facial bone under the right eye.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any current diagnosed 
		disability manifested by a cracked facial bone 
		under the right eye is etiologically related to the 
		Veteran's active service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

5.    After the development has been completed, adjudicate
    the claims. If any benefits sought remain denied, 
   furnish the Veteran and his representative a 
   supplemental statement of the case and return the case 
   to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




